     Case 1:20-cv-01483-NONE-BAM Document 4 Filed 10/23/20 Page 1 of 2


 1

 2

 3

 4                                      UNITED STATES DISTRICT COURT

 5                                 EASTERN DISTRICT OF CALIFORNIA

 6

 7    DRON BOTTS,                                             Case No. 1:20-cv-01483-NONE-BAM

 8                         Plaintiff,
                                                              ORDER TRANSFERRING CASE TO THE
 9             v.                                             CENTRAL DISTRICT OF CALIFORNIA

10    CITY OF LOS ANGELES,
11                         Defendant.
12
              Plaintiff Dron Botts, a state prisoner proceeding pro se, has filed a civil rights action
13
     pursuant to 42 U.S.C. § 1983, together with a motion to proceed in forma pauperis pursuant to 28
14
     U.S.C. § 1915. (Doc. Nos. 1, 3.)
15
              The federal venue statute requires that a civil action be brought only in “(1) a judicial
16
     district in which any defendant resides, if all defendants are residents of the State in which the
17
     district is located; (2) a judicial district in which a substantial part of the events or omissions
18
     giving rise to the claim occurred, or a substantial part of property that is the subject of the action
19
     is situated; or (3) if there is no district in which an action may otherwise be brought as provided in
20
     this section, any judicial district in which any defendant is subject to the court’s personal
21
     jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).
22
              In this case, the defendant does not reside in this district and that the claims arose in Los
23
     Angeles County, which is in the Central District of California. Therefore, Plaintiff’s claim should
24
     have been filed in the United States District Court for the Central District of California. In the
25
     interest of justice, a federal court may transfer a complaint filed in the wrong district to the
26
     correct district. See 28 U.S.C. § 1406(a); Ravelo Monegro v. Rosa, 211 F.3d 509, 512 (9th Cir.
27
     2000).
28
                                                          1
     Case 1:20-cv-01483-NONE-BAM Document 4 Filed 10/23/20 Page 2 of 2


 1      Accordingly, IT IS HEREBY ORDERED that:

 2          1.       This matter is transferred to the United States District Court for the Central District

 3   of California; and

 4          2.       This Court has not yet ruled on Plaintiff’s motion to proceed in forma pauperis.

 5   (Doc. No. 3.)

 6
     IT IS SO ORDERED.
 7

 8      Dated:       October 22, 2020                           /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
